Citation Nr: 0028646	
Decision Date: 10/31/00    Archive Date: 11/03/00

DOCKET NO.  97-24 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for a left knee injury status post total knee arthroplasty.


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel 



INTRODUCTION

The veteran served on active duty from December 1966 to March 
1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions from the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California.

The Board notes that in a statement received by the RO in 
January 1997, the veteran indicated that he had been 
unemployable since his knee surgery.  In a July 1997 
statement, the veteran indicated that he wanted a personal 
hearing for several issues including urinary tract.  Finally, 
in his November 1999 hearing before a Member of the Board, 
the veteran indicated that he had incurred a back disability 
as a result of his knee surgery as well as hepatitis as a 
result of his knee surgery.  Upon review of the record, it 
does not appear that the RO has addressed these issues.  
Thus, the aforementioned issues are referred to the RO for 
appropriate action.  

Finally, in a March 1998 rating decision, the RO determined 
that new and material evidence had not been presented to 
reopen a claim of entitlement to service connection for an 
ear disorder, claimed as a hearing condition and punctured 
eardrum.  The RO also denied entitlement to service 
connection for a low back condition, a heart condition, and a 
lung condition.  The veteran was notified of that 
determination in a May 5, 1998 letter from the RO.  The 
veteran did not file a notice of disagreement as to that 
decision within one year of the date of notification.  Thus, 
those issues are not before the Board for appellate 
consideration.  



FINDINGS OF FACT

1.  In a November 1996 rating decision, the RO denied 
entitlement to compensation under 38 U.S.C.A. § 1151 for a 
left knee injury status post total knee arthroplasty.

2.  The RO notified the veteran of that determination in a 
letter dated December 2, 1996.

3.  In January 1997, the RO received a notice of disagreement 
as to the issue of entitlement to compensation under 
38 U.S.C.A. § 1151 for a left knee injury status post total 
knee arthroplasty.

4.  In March 1997, the RO issued a statement of the case 
concerning the denial of entitlement to compensation under 
38 U.S.C.A. § 1151 for a left knee injury status post total 
knee arthroplasty.

5.  The veteran did not file a substantive appeal as to the 
issue of entitlement to compensation under 38 U.S.C.A. § 1151 
for a left knee injury status post total knee arthroplasty 
within 60 days of the issuance of the statement of the case 
or within one year of the December 1996 notice of the RO's 
denial of his claim.  



CONCLUSION OF LAW

An adequate substantive appeal of the claim of entitlement to 
compensation under 38 U.S.C.A. § 1151 for a left knee injury 
status post total knee arthroplasty was not filed, and the 
Board lacks jurisdiction to consider this issue.  38 U.S.C.A. 
§§ 7105, 7108 (West 1991); 38 C.F.R. §§ 20.200, 20.202, 
20.302 (1999).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A review of the evidence of record reflects that the veteran 
filed his claim of entitlement to compensation pursuant to 
38 U.S.C.A. § 1151 for a left knee injury status post total 
left knee arthroplasty in October 1995.  The RO issued rating 
decisions denying the veteran's claim in May 1996 and 
November 1996.  The November 1996 rating decision also denied 
entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for lung and liver conditions as a result of knee surgery.  
The veteran was notified of the November 1996 rating decision 
in a December 2, 1996 letter from the RO.  

In January 1997, the RO received a written notice of 
disagreement as to the December 1996 rating decision.  The 
veteran stated that two surgeries were required and the 
second surgery did not correct the problem.  The veteran also 
stated that he had a lung condition which started in service 
and a secondary low back problem.  Finally, the veteran 
indicated that he believed he should be service connected for 
his ear and that he was unemployable.  On March 7, 1997, the 
RO issued a statement of the case as to entitlement to 
compensation pursuant to 38 U.S.C.A. § 1151 for a left knee 
injury status post total left knee arthroplasty.  

In March 1997, the RO also informed the veteran that new and 
material evidence was required to reopen his claim of 
entitlement to service connection for hearing loss.  

The record reflects an undated letter from the veteran 
stating that he started having chest pains and cramps in the 
legs in 1967.  He also stated that he had a punctured 
eardrum.  The veteran stated that he had a complete left knee 
replacement in 1995 and it locked up a couple of months later 
resulting in another surgical procedure.  He stated that he 
was also told that he had emphysema, but a private pulmonary 
specialist said he had asthma.  He also stated that he began 
having chest pains in June 1997, which resulted in an 
angioplasty and stint placement procedure.  

In July 1997, the veteran filed a VA Form 9 which stated only 
that he was requesting a personal appearance for loss of 
hearing, lung, liver, and urinary tract.  

In a May 1998 report of contact memorandum reflects that the 
veteran indicated that he wished to continue his appeal as to 
those issues evaluated in the November 23, 1996 rating 
decision, including the left knee.  

In a September 1999 VA Form 9, the veteran requested a 
personal appearance for loss of hearing, lung, liver, and 
urinary tract.  The VA Form 9 also states "include a 
correction to Form #9 which should include left knee surgery 
at Long Beach VAMC."

At his November 1999 hearing before a Member of the Board, 
the veteran testified that his left leg was shorter than his 
right leg as a result of his knee surgery.  The veteran's 
representative stated that the veteran's knee replacement 
surgery resulted in displacement of the back as well as 
hepatitis.  The veteran testified that his eardrum was 
punctured in October 1967.  The veteran's representative also 
stated that the veteran's heart condition was caused by a 
piece of bone getting into his lung and heart.  The veteran 
testified that after his knee surgery he was told that he had 
hepatitis. He also testified that eight months after his last 
knee surgery he had heart blockage and underwent an 
angioplasty with stint placement.  The veteran testified that 
he currently had excruciating pain in his left knee with 
locking.  

In August 2000, the Board sent a letter to the veteran 
informing him that it had raised the issue of whether a 
timely substantive appeal had been received regarding the 
issue of entitlement to compensation under 38 U.S.C.A. § 1151 
for a left knee injury status post total knee arthroplasty.  
The Board further informed the veteran of the pertinent law 
and regulations regarding this issue and of the basis of the 
Board's decision to raise this issue.  The veteran was 
informed that he and his representative had 60 days to submit 
additional evidence and argument regarding the issue of 
whether a timely substantive appeal was received as to the 
issue of entitlement to compensation under 38 U.S.C.A. § 1151 
for a left knee injury status post total knee arthroplasty.  
A copy of the letter was sent to the veteran's 
representative.  See 38 C.F.R. § 20.203.  No response was 
received from the veteran or his representative.  

Pertinent Law and Regulations

Pursuant to 38 U.S.C.A. § 7105(a), a request for appellate 
review by the Board of a decision by the RO is initiated by a 
notice of disagreement and completed by a substantive appeal 
after a statement of the case has been furnished.  See 
38 C.F.R. § 20.200.

A substantive appeal consists of a properly completed VA Form 
9, Appeal to Board of Veterans' Appeals, or correspondence 
containing the necessary information.  If the statement of 
the case addressed several issues, the substantive appeal 
must either indicate that the appeal is being perfected as to 
all of those issues or must specifically identify the issues 
appealed.  The substantive appeal should set out specific 
arguments relating to errors of fact or law made by the 
agency of original jurisdiction in reaching the determination 
being appealed.  Proper completion and filing of a 
substantive appeal are the last actions an appellant needs to 
take to perfect an appeal.  See 38 U.S.C.A. § 7105(a); 
38 C.F.R. § 20.202.  The Board may dismiss any appeal which 
fails to allege specific errors of fact or law in the 
determination appealed.  38 U.S.C.A. § 7105(d)(5).

A substantive appeal must be filed within 60 days from the 
date that the agency of original jurisdiction mails the 
statement of the case to the appellant, or within the 
remainder of the one year period from the date of mailing of 
the notification of the determination being appealed, 
whichever period ends later.  See 38 U.S.C.A. § 7105(d)(3); 
38 C.F.R. § 20.302(b).  The date of mailing the letter of 
notification of the determination will be presumed to be the 
same as the date of that letter for purposes of determining 
whether an appeal has been timely filed.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.302.

Notice for VA purposes is a written notice sent to the 
claimant's latest address of record.  38 C.F.R. § 3.1(q) 
(1999).  Filing additional evidence after receiving notice of 
an adverse determination does not extend the time limit for 
initiating or completing an appeal from that determination.  
38 C.F.R. § 20.304 (1999).  

Pursuant to 38 U.S.C.A. § 7105(d)(3), the 60-day period may 
be extended for a reasonable period on request for good cause 
shown.  In general, time limits within which claimants or 
beneficiaries are required to act to perfect a claim or 
challenge an adverse VA decision may be extended for good 
cause shown.  Where an extension is requested after 
expiration of a time limit, the action required of the 
claimant or beneficiary must be taken concurrent with or 
prior to the filing of a request for extension of the time 
limit, and good cause must be shown as to why the required 
action could not have been taken during the original time 
period and could not have been taken sooner than it was.  See 
38 C.F.R. § 3.109(b) (1999).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that the 
formality of perfecting an appeal to the Board is part of a 
clear and unambiguous statutory and regulatory scheme which 
requires filing of both a notice of disagreement and a formal 
appeal.  When an appellant fails to file a timely appeal and 
does not request an extension of time in writing before the 
expiration of time for the filing of the substantive appeal, 
he or she is statutorily barred from appealing the decision 
of the agency of original jurisdiction.  See Roy v. Brown, 5 
Vet. App. 554, 556 (1993).  An application for review on 
appeal shall not be entertained by the Board unless it is in 
conformity with the provisions set forth above.  38 U.S.C.A. 
§ 7108.  Under 38 U.S.C.A. § 7105(d)(3), questions as to 
timeliness or adequacy of response shall be determined by the 
Board.  

Analysis

Following a review of the record, the Board concludes that 
the veteran failed to file a proper and timely substantive 
appeal as to the issue of entitlement to compensation under 
38 U.S.C.A. § 1151 for a left knee injury status post total 
knee arthroplasty.

That issue was addressed in a November 1996 rating decision 
and the veteran was notified of that decision in a December 
2, 1996 letter from the RO.  The RO received a timely notice 
of disagreement in January 1997.  A statement of the case as 
to the issue of entitlement to compensation under 38 U.S.C.A. 
§ 1151 for a left knee injury status post total knee 
arthroplasty was issued by the RO in March 1997.  One year 
from the dated of notice of the determination of the agency 
of original jurisdiction was December 2, 1997.  Sixty days 
from the date of issuance of the statement of the case was in 
May 1997.  Thus, the veteran had until December 2, 1997 to 
file a timely substantive appeal as to the issue of 
entitlement to compensation under 38 U.S.C.A. § 1151 for a 
left knee injury status post total knee arthroplasty.

The VA Form 9 which the veteran filed in July 1997 stated 
that the veteran requested a personal appearance for loss of 
hearing, lung, liver, and urinary tract.  The veteran made no 
mention of his claim of entitlement to compensation under 
38 U.S.C.A. § 1151 for a left knee injury status post total 
knee arthroplasty, the November 1996 rating decision denying 
that claim, or any intention to pursue an appeal of such.  
The veteran's representative has not filed a VA Form 646.

Although the May 1998 report of contact memorandum and the 
September 1999 VA Form 9 indicate that the veteran wanted to 
appeal the denial of his claim of entitlement to compensation 
under 38 U.S.C.A. § 1151 for a left knee injury status post 
total knee arthroplasty, neither could not constitute a 
timely submission of the necessary information, given that 
both were dated well after the December 1997 expiration of 
the time limit.  The Board has been unable to identify any 
document filed within the requisite time period which 
satisfied the requirements for perfecting an appeal as to 
that issue.  Additionally, the record is silent for any 
request by the veteran for an extension of time to file a 
substantive appeal.  See 38 U.S.C.A. §§ 7105, 7108; 38 C.F.R. 
§§ 20.200, 20.202, 20.302.

The Board recognizes that the September 1999 VA Form 8, 
Certification of Appeal list the issue of entitlement to 
compensation under 38 U.S.C.A. § 1151 for a left knee injury 
status post total knee arthroplasty.  However, 38 C.F.R. 
§ 19.35 (1999) specifically provides that certification is 
for administrative purposes and does not serve to either 
confer or deprive the Board of jurisdiction of an issue.  It 
is the Board's responsibility to determine its own 
jurisdiction.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.203.  

The law permits the Board to dismiss appeals which fail to 
allege specific error of law or fact in the determination 
being appealed.  See 38 U.S.C.A. § 7105(d)(5).  In short, for 
the aforementioned reasons, the Board concludes that the 
veteran failed to perfect a timely appeal as to the issue of 
entitlement to compensation under 38 U.S.C.A. § 1151 for a 
left knee injury status post total knee arthroplasty.  As a 
timely and proper substantive appeal as not been perfected in 
regard to that issue, the appeal must be dismissed for lack 
of jurisdiction.  



ORDER

The appeal of the issue of entitlement to compensation under 
38 U.S.C.A. § 1151 for a left knee injury status post total 
knee arthroplasty is dismissed.



		
	John E. Ormond, Jr.
	Veterans Law Judge
	Board of Veterans' Appeals



 



